Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 Response to Amendment
3.	In response to the office action mailed on 03/29/2022, applicant filed an RCE on 06/28/2022, amending claims 1, 3, 9, 13, 16, and 19.  The pending claims are 1-20. 

Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As per claim 1, applicant argues that the combination of Yi and King fail to teach or suggest, "determining, by the processor, distinguishable elements from among the plurality of elements for speech recognition, according to the distinguishability calculation with the phonetic vowels"; and “providing an output for display or control based on the determining”.  Applicant asserts that King may mention vowel sounds, but it does not state phonetic vowels as arranged in the claims.  Applicant did not provide any clarification how the claimed phonetic vowels are different from the vowel sounds of King.  Further, applicant argues that the prior art does not disclose phonetic vowels for display or control.
	The examiner notes that Yi teaches calculating distinguishability of the plurality of elements using phonetic vowels, as evidenced by paragraphs [0043]- [0044], wherein each word in the word pairs is converted or tokenized, and any missing or omitted vowel or consonant sequence in the input is determined, and using phonetic vowels to define whether the number of two-sets that result from the process of tokenizing the word pairs are equal between the two words. [0007], [0075]-[0076], using the Levenshtein distance technique to discriminate between elements based on phonetic differences.  Yi also teaches determining distinguishable elements from among the plurality of elements for speech recognition, according to the distinguishability calculation, as evidenced by paragraphs [0007], [0021], [0075]-[0078], wherein phonetic differences that exist between pronunciations of words are determined by measuring phonetic differences using the Levenshtein distance technique, and normalizing the differences to improve the quality of voice recognition systems.  See the example of discriminating between “McDonalds” and “Makudonarudo”, “tartar” and “tata”….  Further, the examiner refers to the newly introduced prior art King. King teaches algorithms that use similarity threshold levels and vowel sounds, sound patterns, and the like, to discriminate between terms that are phonetically similar, and select a term that is phonetically distinguished from other existing terms for speech recognition and executing the user’s command ([0048]-[0049], [0063]).  
As to providing an output for display or control based on the determining, the examiner refers to Yi’s paragraph [0084], wherein display 506 provide for interaction with a user, and may be implemented, for example, as an LCD (light emitting diode) or LCD (liquid crystal display) monitor for displaying information to the user; and paragraph [0074] , wherein a match and mis-match is returned)).
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 
With regard to the 35 U.S.C. 101 rejection, applicant, applicant argues that the rejection be removed because the claims have been further clarified, by reciting, providing an output for display or control…. 
The examiner notes that the steps of calculating, determining, and providing an output could be done by a human.  Furthermore, the processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing input data, calculating distinguishability, and determining distinguishability elements) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The corresponding rejection is repeated below.
As mentioned in a previous telephonic interview, amending the claims to disclose the concept of using the generated distinguishable words to create a machine control grammar, and controlling a robot via a voice command using the created machine control Grammar as supported by applicant’s specification, paragraphs [0056] and [0062], may overcome the 35 U.S.C. 101 rejection.  
	If any points remain in issue which Applicant feels may be best resolved through a telephone interview, Applicant is kindly requested to contact the Examiner at the telephone number listed below.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to processing input data into a plurality of elements; calculating distinguishability of the plurality of elements using phonetic vowels; and determining distinguishable elements from among the plurality of elements, according to the distinguishability calculation 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human processing data and using phonetic vowels to distinguish from among a plurality of elements of the phonetic vowels, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor (claim 9) and a computer (claim 16) is considered as a generic computer structure that serves to perform generic computer functions that are well understood.  Claiming that the determining of distinguishable elements from among the plurality of elements for speech recognition (intended use), does not integrate a practical application to the claims to overcome the 35 U.S.C. 101 rejection.  The claimed process could be still done by a human processing data and using phonetic vowels to distinguish from among a plurality of elements of the phonetic vowels.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing input data, calculating distinguishability, and determining distinguishability elements) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 2-8, 10-15, and 17-20 further refer and describe the processed data and the calculation of distinguishability. They do not amount to significantly more than the abstract idea as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The pending claims are directed to an abstract idea, and are not patent eligible.
Amending the claims to disclose the concept of using the generated distinguishable words to create a machine control grammar, and controlling a robot via a voice command using the created machine control Grammar as supported by applicant’s specification, paragraphs [0056] and [0062], may overcome the 35 U.S.C. 101 rejection.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 20150066474) in view of King (US 2020/0027447).
As per claim 1, Yi teaches processing input data into a plurality of elements ([0043], [0074], Fig. 3, tokenizing the received words and normalizing them);
calculating distinguishability of the plurality of elements using phonetic vowels ([0043]-[0044], each word in the word pairs is converted or tokenized, and any missing or omitted vowel or consonant sequence in the input is determined, and using phonetic vowels to define whether the number of two-sets that result from the process of tokenizing the word pairs are equal between the two words. [0007], [0075]-[0076], using the Levenshtein distance technique to discriminate between elements based on phonetic differences); 
determining distinguishable elements from among the plurality of elements for speech recognition, according to the distinguishability calculation with the phonetic vowels ([0007], [0021], [0075]-[0078], wherein phonetic differences that exist between pronunciations of words are determined by measuring phonetic differences using the Levenshtein distance technique, and normalizing the differences to improve the quality of voice recognition systems.  See the example of discriminating between “McDonalds” and “Makudonarudo”, “tartar” and “tata”…); and
providing an output for display or control based on the determining ([0084], display 506 provide for interaction with a user, and may be implemented, for example, as an LCD (light emitting diode) or LCD (liquid crystal display) monitor for displaying information to the user.  See [0074] , wherein a match and mis-match is returned)).
Yi may not explicitly disclose determining distinguishable elements for speech recognition.  However, King in the same field of endeavor teaches algorithms that use similarity threshold levels and vowel sounds, sound patterns, and the like, to discriminate between terms that are phonetically similar, and select a term that is phonetically distinguished from other existing terms for speech recognition and executing the user’s command ([0048]-[0049], [0063]).
Therefore, it would have been obvious at the time the application was filed to use King’s above feature with the system of Yi, in order to prevent ambiguity and incorrect commands returns and/or incorrect functions activation.
As per claim 2, Yi teaches wherein the input data comprises a plurality of words parsed from the input data, and wherein the determining of the distinguishable elements includes determining which words when paired together are phonetically distinguishable using the phonetic vowels to output distinguishable words ([0043], [0074], analyzing and matching any two words to determine equivalency).
As per claims 9-10, Yi teaches a memory storing computer instructions; and a processor configured to execute the computer instructions ([0081]).  The rest is similarly rejected under the same rationale as applied above with respect to method claims 1-2, as system claims 9-10 and method claims 1-2 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  
As per claim 11, Yi teaches wherein the calculating of distinguishability includes calculating using clustering based on vowel saliency ([0043], [0058], using vowel saliency for word pairs equivalence).

As per claims 16-18, Yi teaches a computer readable medium ([0083]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 9-11. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of King, and further in view of Kim (Vowel Contrast and Speech Intelligibility in Dysarthria, 2011).
As per claim 3, Yi teaches wherein the calculating of distinguishability includes calculating using clustering based on vowel saliency ([0043], [0058], using vowel saliency for word pairs equivalence).
Yi in view of King does not explicitly disclose calculating a corner vowel partial overlap of the plurality of words.  Kim in the same field of endeavor teaches calculating a corner vowel partial overlap of the plurality of words (Abstract).  Therefore, it would have been obvious at the time the application was filed to use the above feature of Kim with the system of Yi in view of King, in order to provide an improved automated system for assessing speech.
Claims 4-5, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of King, and further in view of Chen (US 20120016672).
As per claim 4, Yi teaches wherein the calculating of distinguishability includes calculating using clustering based on vowel saliency ([0043], [0058], using vowel saliency for word pairs equivalence).  Yi in view of King does not explicitly disclose wherein the calculating of distinguishability includes calculating with a phoneme cost matrix.
	Chen in the same field of endeavor teaches using a phoneme cost matrix to calculate distinguishability for words assessment ([0049]).  Therefore, it would have been obvious at the time the application was filed to use the phoneme cost matrix of Chen with the system of Yi in view of King, in order to provide an improved automated system for assessing speech.
As per claim 5, Yi in view of King does not explicitly disclose wherein the input data being multi-modal data from a plurality of sources for tutoring or assessment; and wherein the calculating of distinguishability includes calculating with phoneme matrix.
Chen in the same field of endeavor teaches wherein the input data being multi-modal data from a plurality of sources for tutoring or assessment ([0022], [0036], and [0056]); and using a phoneme cost matrix to calculate distinguishability for words assessment ([0049]).  Therefore, it would have been obvious at the time the application was filed to use Chen’s multi-modal data and phoneme matrix features with the system of Yi in view of King, in order to provide an improved automated system for assessing speech without confusion.
As per claims 12-13, system claims 12-13 and method claims 4-5 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 12-13 are similarly rejected under the same rationale as applied above with respect to method claims 4-5.
As per claim 19, Yi teaches a computer readable medium ([0083]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 4. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of King, and further in view of Hsu (US 20080077396)
As per claim 7, Yi in view of King does not explicitly disclose wherein the calculating of distinguishability includes calculating with a phoneme cost matrix, comprising: phonetically transcribing each of the words; editing the transcribed words; inputting the phoneme cost matrix via a user or a machine; and calculating a weighted phonetic distance from the phoneme cost matrix for the edited transcribed words.  Hsu in the same field of endeavor teaches calculating an edit distance between selected word of a user input and each of a plurality of candidate words in a word dictionary; and if the calculated edit distances are all larger than zero, picking a candidate word having a shortest edit distance from the plurality of candidate words and replacing the selected word with the picked candidate word; wherein the edit distance between the selected word and a corresponding candidate word is a least number of steps for transforming the selected word into the corresponding candidate word by operations including inserting, deleting, and substituting a character; and using similarity matrices of the phonetic word dictionary to phonetically transcribe each of the words and distinguish between words ([0037]-[0041]).  Therefore, it would have been obvious at the time the application was filed to use Hsu’s above features with the system of Yi in view of King in order to calculate a weighted phonetic distance from the phoneme cost matrix for the edited transcribed words, as claimed.  This would increase word recognition efficiency.
As per claim 15, system claim 15 and method claim 7 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to method claim 7.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of King, and further in view of Connell (US 20160358609).
Yi in view of King does not explicitly disclose the method of claim 1 being cloud implemented.
Connell in the same field of endeavor teaches a speech recognition system practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network ([0033]-[0035]).  Therefore, it would have been obvious at the time the application was filed to use Connell’s cloud environment with the system of Yi in view of King, in order to implement the method of claim 1 in a cloud environment.  This would increase efficiency and flexibility of data access and reduce costs.   

Allowable Subject Matter
7.	As per claim 6, 14, and 20, the prior art does not teach wherein the calculating of distinguishability includes calculating using clustering based on vowel saliency, comprising: generating a phonetic transcription for each word; calculating a corner vowel partial overlap of the plurality of words; calculating a strong vowel partial overlap of the plurality of words; and determining the distinguishable words based on the calculations of the corner vowel partial overlap and the strong vowel partial overlap.
The claims would be allowable if the outstanding 35 U.S.C 101 rejection is overcome; and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon (US 2018/0040321) teaches determining whether or not the vowels (or the consonants) are successively overlapped on the phonetic symbols for the user command ([0075]).  For more, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659